
	
		I
		111th CONGRESS
		2d Session
		H. R. 4424
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase the energy credit for equipment used to
		  generate electricity by geothermal power, to extend the grants for specified
		  energy property, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Renewable Energy Investment
			 Act.
		2.Increase of
			 energy credit for equipment used to generate electricity by geothermal
			 power
			(a)In
			 generalClause (i) of section
			 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended—
				(1)in subclause
			 (III), by striking and; and
				(2)by adding at the
			 end the following:
					
						(V)energy property described in paragraph
				(3)(A)(iii), but only with respect to periods ending before January 1, 2017,
				and
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			3.Extension of specified
			 energy property grants in lieu of credit
			(a)In
			 generalSubsection (a) of
			 section 1603 of the American Recovery and Reinvestment Tax Act of 2009 is
			 amended by striking unless such property— and all that follows
			 through the period at the end and inserting the following: unless such
			 property is placed in service before the credit termination date with respect
			 to such property..
			(b)Effective
			 dateThe amendment made by this section shall apply to grants
			 made after the date of the enactment of this Act.
			4.Nonqualified deferred
			 compensation from certain tax indifferent parties
			(a)In
			 generalSubpart B of part II of subchapter E of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 457 the
			 following new section:
				
					457A.Nonqualified
				deferred compensation from certain tax indifferent parties
						(a)In
				generalAny compensation
				which is deferred under a nonqualified deferred compensation plan of a
				nonqualified entity shall be includible in gross income when there is no
				substantial risk of forfeiture of the rights to such compensation.
						(b)Nonqualified
				entityFor purposes of this section, the term nonqualified
				entity means—
							(1)any foreign corporation unless
				substantially all of its income is—
								(A)effectively
				connected with the conduct of a trade or business in the United States,
				or
								(B)subject to a
				comprehensive foreign income tax, and
								(2)any partnership unless substantially all of
				its income is allocated to persons other than—
								(A)foreign persons
				with respect to whom such income is not subject to a comprehensive foreign
				income tax, and
								(B)organizations
				which are exempt from tax under this title.
								(c)Determinability
				of amounts of compensation
							(1)In
				generalIf the amount of any compensation is not determinable at
				the time that such compensation is otherwise includible in gross income under
				subsection (a)—
								(A)such amount shall
				be so includible in gross income when determinable, and
								(B)the tax imposed
				under this chapter for the taxable year in which such compensation is
				includible in gross income shall be increased by the sum of—
									(i)the amount of
				interest determined under paragraph (2), and
									(ii)an amount equal
				to 20 percent of the amount of such compensation.
									(2)InterestFor purposes of paragraph (1)(B)(i), the
				interest determined under this paragraph for any taxable year is the amount of
				interest at the underpayment rate under section 6621 plus 1 percentage point on
				the underpayments that would have occurred had the deferred compensation been
				includible in gross income for the taxable year in which first deferred or, if
				later, the first taxable year in which such deferred compensation is not
				subject to a substantial risk of forfeiture.
							(d)Other
				definitions and special rulesFor purposes of this
				section—
							(1)Substantial risk
				of forfeiture
								(A)In
				generalThe rights of a person to compensation shall be treated
				as subject to a substantial risk of forfeiture only if such person’s rights to
				such compensation are conditioned upon the future performance of substantial
				services by any individual.
								(B)Exception for
				compensation based on gain recognized on an investment asset
									(i)In
				generalTo the extent provided in regulations prescribed by the
				Secretary, if compensation is determined solely by reference to the amount of
				gain recognized on the disposition of an investment asset, such compensation
				shall be treated as subject to a substantial risk of forfeiture until the date
				of such disposition.
									(ii)Investment
				assetFor purposes of clause (i), the term investment
				asset means any single asset (other than an investment fund or similar
				entity)—
										(I)acquired directly
				by an investment fund or similar entity,
										(II)with respect to
				which such entity does not (nor does any person related to such entity)
				participate in the active management of such asset (or if such asset is an
				interest in an entity, in the active management of the activities of such
				entity), and
										(III)substantially
				all of any gain on the disposition of which (other than such deferred
				compensation) is allocated to investors in such entity.
										(iii)Coordination
				with special ruleParagraph (3)(B) shall not apply to any
				compensation to which clause (i) applies.
									(2)Comprehensive
				foreign income taxThe term comprehensive foreign income
				tax means, with respect to any foreign person, the income tax of a
				foreign country if—
								(A)such person is
				eligible for the benefits of a comprehensive income tax treaty between such
				foreign country and the United States, or
								(B)such person
				demonstrates to the satisfaction of the Secretary that such foreign country has
				a comprehensive income tax.
								(3)Nonqualified
				deferred compensation plan
								(A)In
				generalThe term nonqualified deferred compensation
				plan has the meaning given such term under section 409A(d), except that
				such term shall include any plan that provides a right to compensation based on
				the appreciation in value of a specified number of equity units of the service
				recipient.
								(B)ExceptionCompensation shall not be treated as
				deferred for purposes of this section if the service provider receives payment
				of such compensation not later than 12 months after the end of the taxable year
				of the service recipient during which the right to the payment of such
				compensation is no longer subject to a substantial risk of forfeiture.
								(4)Exception for
				certain compensation with respect to effectively connected incomeIn the case of a foreign corporation with
				income which is taxable under section 882, this section shall not apply to
				compensation which, had such compensation had been paid in cash on the date
				that such compensation ceased to be subject to a substantial risk of
				forfeiture, would have been deductible by such foreign corporation against such
				income.
							(5)Application of
				rulesRules similar to the
				rules of paragraphs (5) and (6) of section 409A(d) shall apply.
							(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this
				section.
						.
			(b)Conforming
			 amendmentSection 26(b)(2) of such Code is amended by striking
			 and at the end of subparagraph (V), by striking the period at
			 the end of subparagraph (W) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(X)section 457A(c)(1)(B) (relating to
				determinability of amounts of
				compensation).
					.
			(c)Clerical
			 amendmentThe table of
			 sections of subpart B of part II of subchapter E of chapter 1 of such Code is
			 amended by inserting after the item relating to section 457 the following new
			 item:
				
					
						Sec. 457A. Nonqualified deferred compensation from certain tax
				indifferent
				parties.
					
					.
			(d)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to amounts deferred which are
			 attributable to services performed after December 31, 2008.
				(2)Application to
			 existing deferralsIn the case of any amount deferred to which
			 the amendments made by this section do not apply solely by reason of the fact
			 that the amount is attributable to services performed before January 1, 2009,
			 to the extent such amount is not includible in gross income in a taxable year
			 beginning before 2018, such amounts shall be includible in gross income in the
			 later of—
					(A)the last taxable
			 year beginning before 2018, or
					(B)the taxable year
			 in which there is no substantial risk of forfeiture of the rights to such
			 compensation (determined in the same manner as determined for purposes of
			 section 457A of the Internal Revenue Code of 1986, as added by this
			 section).
					(3)Accelerated
			 paymentsNo later than 120
			 days after the date of the enactment of this Act, the Secretary shall issue
			 guidance providing a limited period of time during which a nonqualified
			 deferred compensation arrangement attributable to services performed on or
			 before December 31, 2008, may, without violating the requirements of section
			 409A(a) of the Internal Revenue Code of 1986, be amended to conform the date of
			 distribution to the date the amounts are required to be included in
			 income.
				(4)Certain
			 back-to-back arrangementsIf the taxpayer is also a service
			 recipient and maintains one or more nonqualified deferred compensation
			 arrangements for its service providers under which any amount is attributable
			 to services performed on or before December 31, 2008, the guidance issued under
			 paragraph (4) shall permit such arrangements to be amended to conform the dates
			 of distribution under such arrangement to the date amounts are required to be
			 included in the income of such taxpayer under this subsection.
				(5)Accelerated
			 payment not treated as material modificationAny amendment to a
			 nonqualified deferred compensation arrangement made pursuant to paragraph (4)
			 or (5) shall not be treated as a material modification of the arrangement for
			 purposes of section 409A of the Internal Revenue Code of 1986.
				
